DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application without a priority claim.  An attempted claim of priority is noted; however, the application listed has no relationship to this application whatsoever.  Therefore, based on the current record, the effective filing date of this application is the actual filing date of the non-provisional application:  April 2, 2020.  
	Claims 1 – 2 are pending.

Response to Amendment
2.	The Amendment filed June 2, 2022 (hereinafter “Amendment”) has been entered and carefully considered. Claims 1 – 2 remain pending in the application.  The Amendment was filed in response to a Non-Final Rejection dated March 15, 2022.
	The Office notes Applicant’s good faith attempt to address the rejections discussed in detail in the Non-Final Rejection.  However, Applicant has made only a trivial attempt to overcome those rejections; therefore, they are maintained.  For example, Applicant has not articulated – with specific reference to the applied prior art – why the amendments to the claims overcome those references.
	A Response to Arguments is set forth below.
	
Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With regard to the Amendment:
Claim 1 was amended as follows:


    PNG
    media_image1.png
    522
    689
    media_image1.png
    Greyscale

The changes to Claim 2 are minor and do not change the analysis below.
With regard to Claim 1, as easily noted, these amendments do not substantially change the abstract nature of the claim.  Only one tangible computer component is recited:  computer.  This is recited at the highest level of generality.  The other tangible items are “hotel” and “key card.”  No interaction between or among these components are recited.  No technical problem or technical solution is recited or indicated in the claim.  
The additional limitations now recited are as abstract as the original claim.  For example, the following common and abstract concepts are noted in the Amendment:
Hotels typically have rooms, bars, and the like – a person of ordinary skill in the art would readily understand that limitation.
Hotel rooms are opened with plastic key cards – that is what a key or key card does – provide access to rooms
Rooms are “based on” reservations – one makes a reservation so that one can be assured of having a room.
Staff members almost always have titles – such as clerk, front desk attendant, customer service or operator, etc.
Therefore, these additional limitations do not serve to integrate a practical application into the abstract concept of an immersive hotel experience.  The Amendment does not alter the analysis under §101 below.  The rejection is maintained.

For completeness of the record, the following explanation of the rejection under §101 is repeated:

A.	Rejection Based on Subject Matter Categories:
Claims 1 –2 are rejected as failing to fall into any of the 4 categories of statutory subject matter.  Claim 1 purports to be directed to a “system” but fails to recite any computer components whatsoever.    Further, the dependent claim 2 fails to rectify this shortcoming.   Therefore, the Claims are in the nature of “software per se” and are not eligible.  See MPEP §2106.03
B.	Rejection Based on Abstract Idea
Claims 1 - 2 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
C.	Statutory Categories
No claim is deemed to be statutory, as noted above.
D.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitations:
“An immersive experience system, comprising: a plurality of venues hosts the immersive experience; and a plurality of mediums that allows a plurality of guests to make reservations; wherein the plurality of guests selects their desired immersive package which includes a plurality of titles; wherein the plurality of venues serves the plurality of guests according to the title selected from the desired immersive package; and wherein the plurality of venues offers a plurality of events, activities, amenities, and accommodations for the plurality of guests.”

This entire claim constitutes an abstract idea.  No computerized components are recited.  These limitations, as drafted, under their broadest reasonable interpretation, constitute a method of organizing human activity, specifically, managing personal behavior or relationships or interactions between people (including social activities).  They also constitute commercial interactions in the form of advertising and marketing.   	That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Managing personal behavior or relationships and interactions between people are examples of such methods.  Advertising and marketing concepts are also examples of such methods.  In this case, the personal behavior relates to hotel reservations comprising various immersive packages, wherein the packages relate to titles of fictional or mythological persons such as kings, queens, knights and other castle-related characters.  The hotel reservations are based on such packages and therefore constitute a form of advertising and marketing.  The same could be said of the various events and activities – they are based on the immersive characters and relate to the managing of personal behavior and the relationships among the people that make a reservation and come to enjoy the immersive experiences.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application.  Since there are no “additional limitations” recited in the Claim that must be considered, there can be no practical application.   
	As noted, there are no computer components mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps could be performed in the human mind through advertising and marketing, as noted above.    
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that the quoted limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself since no computerized system is recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – immersive hotel experiences  - to one claiming a specific way of achieving that outcome or result.  That is, the elements recited in the claim have been evaluated to determine whether those elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
F.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concepts of a welcome ceremony and a plurality of events and activities.  
Therefore, Claim 2 does not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 2 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

With regard to the Amendment:
As easily noted from Claim 1 reproduced above, the modifications set forth in the Amendment do not substantially change the scope of the claim:
Hotels typically have rooms, bars, and the like – a person of ordinary skill in the art would readily understand that limitation.
Hotel rooms are opened with plastic key cards – that is what a key or key card does – provide access to rooms
Rooms are “based on” reservations – one makes a reservation so that one can be assured of having a room.
Staff members almost always have titles – such as clerk, front desk attendant, customer service or operator, etc.
These concepts are readily understandable by a person of ordinary skill in the art, and well taught by the primary reference of Mikkulaynen, as follows:
Wine tasting and bars are taught at p. 31
Restaurants are taught at p. 19, including a photo of a group guests who are dining.  See also p. 29 and 31.
Staff members and employees are taught at pp. 29 – 30.  
A “virtual” room key is taught at p. 28
Reservations and bookings are taught at least at p. 27 and this concept appears in this publication throughout.
“front desk employee” – as a title – is taught at p. 30.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the immersive hotel teachings of Mikkulaynen with the castle-related immersive teachings of Gavin, wherein the names of Disney characters are used as titles.  The motivation to do so comes from Mikkulaynen.  As quoted above, Mikkulaynen clearly teaches the use of stay options or “packages.”  It would greatly enhance the attractiveness and immersive experience of Mikkulaynen to offer the character titles of Gavin for identifying those packages.  

For completeness of the record, the following explanation of the previous rejection under §103 is repeated:

Claims 1 – 2 are rejected under 35 U.S.C. §103 as being unpatentable over Non-Patent Literature “Designing customer journeys for a future hotel room,” by Anita Mikkulaynen, Bachelor’s Thesis, Haaga-Helia University of Applied Sciences (2016), (hereinafter “Mikkulaynen”) in view of Non-Patent Literature “12 Immersive themed hotels Disney and Universal need to build,” by Michael Gavin, Inside the Magic.com (2017) (hereinafter “Gavin”) 

Mikkulaynen is in the exact same field of endeavor as the claimed invention – designing and creating immersive hotel experiences, wherein such experiences may be based in part on augmented reality and virtual reality technologies.  Thus, the introduction states, in part, as follows:
“The modern world is moving towards experience economy enabled by emerging technologies. Our lives start more and more resembling complex structures with many interconnections and links. All the industries are affected by this change. Hospitality industry is challenged to create new concepts to keep up with the everchanging world. In the future, a hotel room will not be anymore defined by analog features, but rather by technology that supports creating experiences.
Realising this context, the present thesis takes an explorative and creative path to picture how a hotel room will look in the future. The author of the thesis got inspired to complete this work by the Box project that has launched at Haaga-Helia UAS in year 2016.
The thesis follows Service Design process principles, a new Service Design process model is created by the author to fulfil the objectives of the thesis project. The stages of the process that the project followed are: Understanding, Defining, Developing and Explaining. The outcome of the design process are two customer journeys, introducing experiences that are created in a future hotel room by implementing Augmented Reality and Virtual Reality technologies.”  (emphasis added) 


This publication teaches that a certain type of customer/hotel visitor is more likely to enjoy an immersive experience.  This table is taken from p. 16 of the publication:



Figure 7. Mapping Future Traveller Tribes purchasing behaviour (adapted from Amadeus 2015b,17)

Thus, Mikkulaynen teaches both “package types” and “very high” levels of contact for a customer in the “social capital seeker” category.  For this type of customer the “type of experience” should be “exciting and sharable,” thus lending itself to an immersive experience.  Thus, such an experience is taught throughout this publication:
“Both AR and VR belong to the Immersive technology, varying by a degree of immersion of the analog view with technology. For this reason, the two technologies are often brought up together or in worst cases interchanged. (Nguyen 2016, 20 September 2016.) 
Trend reports unanimously propose AR&VR as one of the drivers of change in the future. For instance, Top 10 strategic technologies for 2017 by Gartner, the world's leading information technology research and advisory company, places Augmented and Virtual Reality among the 10 emerging technologies enterprises should pay attention to. It states that “the landscape of immersive consumer and business content and applications will evolve dramatically through 2021”. Sales of the Head-Mounted Displays, that enable immersive technology are forecasted to drastically increase from 1,4 (VR) and 0,1 (AR) millions of units in 2016 to 25,8 (VR) and 13,0 (AR) millions of units in 2020. A possibility of connection between AR&VR interfaces as well as mobile devices, Internet of Things and sensor rich environments will extend the Immersive technology beyond an isolated, single-user experiences. Immersive technology in hand with the other emerging technologies will make rooms and spaces highly interactive. (Gartner 2016). Economic projections are also positive estimating AR&VR software and hardware market at 80 billion US dollars in revenues by 2025. (Goldman Sachs 2016).”  (emphasis added) 

“3.2.1 What did I learn during the Understanding phase? 
It becomes evident that various technologies will have a great influence on the future not only by enabling our lives but also by changing the ways we think and act. Being able to implement technology in line with a company’s strategy, so that it benefits operations, instead of creating boundaries is a key to success for future businesses. Another aspect is understanding an everchanging customer. In the current service economy, services should be designed for people or even together with them. Therefore, recognising the way customer behaviour and motivations change over time is very important in order to be able to create value for them. 
Immersive technologies represented by AR&VR are likely to gain popularity in the years to come. The novel experiences created and the greater amount of information that becomes easily accessible is what defines its future success. Hospitality industry should start identifying ways of applying this technology in its service offering as well as operation that are unique for the sector. Only this way it will bring economic value for the companies beyond being just another expensive marketing channel. This precise goal is approached by the Box project, that aims at developing a specific application for emerging technology in hospitality sector. One of the outcomes will be prototyping a future hotel room.”  (emphasis added) 


 Therefore, with regard to Claim 1, Mikkulaynen teaches:

1. An immersive experience system, comprising:  ((See at least the quotations above.)
a plurality of venues hosts the immersive experience; and (See at least the following teaching at p. 10:
“2.4 Service design framework for a future hotel room 
In the present thesis project Service Design process, will be used as a tool for achieving the goal of the project. The decision is justified by the innovative nature of a service that will be developed, hotels having services at its core, therefore a need to design a holistic service that is built around a customer and the fact that the service in question is enabled by a technology.”  (emphasis added) 

a plurality of mediums that allows a plurality of guests to make reservations;  (See at least p. 21:
“The other companies prefer actions over strategy. Those companies just want to take advantage from the popularity of the technology to attract attention. There have been several marketing videos available in VR. Overall the two areas of implementing Virtual Reality in Hospitality so far are limited to informing and selling and entertaining and marketing. Informing and selling means providing information about a room or a hotel in more engaging way, which should have a positive effect on the number of reservations as customers will prefer your service over the competitors. Entertaining and marketing means using VR as a tool in a marketing strategy (comedic video by Holiday Inn Express or Teleport experience by Mariott) to gain a better brand recognition. (Skift 2016.)”  (emphasis added) 

Clearly, Mikkulaynen is teaching that there are a plurality of means for marketing and allowing a customer to make a reservation using various VR technologies.  Thus, see for example the following at p. 28:

“Touchpoint 2: Jack makes the booking though his VR headset. The space around him resembles reception of the hotel. Stay options are presented in packages, which can be sampled in a short experience preview. He realizes than he can pause and adjust the details (rooms type, number of beds, meals, excursions, airport pick up) on the go. All the process takes place in one interface.”  (emphasis added) 

wherein the plurality of guests selects their desired immersive package which includes a plurality of titles;   (See at least the following from p. 28:
“Touchpoint 2: Jack makes the booking though his VR headset. The space around him resembles reception of the hotel. Stay options are presented in packages, which can be sampled in a short experience preview. He realizes than he can pause and adjust the details (rooms type, number of beds, meals, excursions, airport pick up) on the go. All the process takes place in one interface.”  (emphasis added) 

The “stay options” mentioned above are considered to constitute the recited “titles,” since each option must, of necessity, be given a title in order to be identified and booked by the customer.  In fact, the “options” may be customized by the traveler which customization is considered to constitute the recited “titles” since the traveler defines them himself or herself.  Thus, see p. 16:
“Any attempts to offer additional services after the stay is booked will irritate a guest. He desires to receive a customised package-type solution that covers the whole trip and defines all the experiences in advance. This type of guest will be willing to share personal data to adjust the experience to the personal needs, hence this also should be addressed during the booking stage.” (emphasis added) 

wherein the plurality of venues serves the plurality of guests according to the title selected from the desired immersive package; and (See at least p. 29:
“Touchpoint 5: Jack enters and looks around. He sees a stylish and cozy room; The room is set according to Jack’s request. He just adjusts the light a bit by pointing at an augmented icon with his own mobile device. The technology is present yet invisible. Jack falls asleep after exhausting 10 hours flight. 
Touchpoint 6: A mouthwatering picture featured on the room service menu card can be augmented into interactive order form. Jack's favorite breakfast set is delivered to the room by an attentive F&B staff. 
Touchpoint 7: Jack meets Joulupukki (Finnish Santa Claus) without ever leaving his hotel room. This experience is exclusively available on the hotel’s VR platform. 
Touchpoint 8: As a part of his travel package, Jack receives an immersive massage session at the hotel’s SPA. The massage room tranquil atmosphere is enhanced with the sight of the white sandy beach that he sees through the VR headset.”  (emphasis added) 

wherein the plurality of venues offers a plurality of events, activities, amenities, and accommodations for the plurality of guests.  (See at least p. 29:
“Touchpoint 5: Jack enters and looks around. He sees a stylish and cozy room; The room is set according to Jack’s request. He just adjusts the light a bit by pointing at an augmented icon with his own mobile device. The technology is present yet invisible. Jack falls asleep after exhausting 10 hours flight. 
Touchpoint 6: A mouthwatering picture featured on the room service menu card can be augmented into interactive order form. Jack's favorite breakfast set is delivered to the room by an attentive F&B staff. 
Touchpoint 7: Jack meets Joulupukki (Finnish Santa Claus) without ever leaving his hotel room. This experience is exclusively available on the hotel’s VR platform. 
Touchpoint 8: As a part of his travel package, Jack receives an immersive massage session at the hotel’s SPA. The massage room tranquil atmosphere is enhanced with the sight of the white sandy beach that he sees through the VR headset.”  (emphasis added) 

Therefore, Mikkulaynen appears to teach the basic limitations of Claim 1.  However, it could be argued that this publication does not teach a castle-type immersive experience wherein the titles relate to characters who may be residents of the castle.  Thus, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Gavin is cited for its teachings of a castle related immersive hotel experience.  
Gavin is in the same field of endeavor as Mikkulaynen and the claimed invention and relates to mythical immersive hotel experiences.  One of those highlighted is as follows:
“
    PNG
    media_image2.png
    574
    860
    media_image2.png
    Greyscale


3. Castles of Disney
As the iconic centerpiece of Disney’s theme parks, and centerpiece to so many enchanted Disney tales, each mighty manor has its own charm.  With a hotel dedicated to these medieval and renaissance palaces (and others in the Disney universe) entire sections of the castle-campus could be themed to match famous fortresses like Beast’s castle, Sleeping Beauty’s castle, Cinderella’s Castle, Prince Eric’s Castle (“Little Mermaid”), Rapunzel’s Tower, Atlantica (“Little Mermaid”), Sir Ector’s Castle (“Sword in the Stone”), Elsa’s Ice Palace (“Frozen), the Horned King’s castle (“Black Cauldron) and many more.

Note the many titles mentioned in this publication relating to Disney characters.  A person of ordinary skill in the art would readily understand that the hotel packages – including stays in certain designated rooms - would relate to similar titles.  
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the immersive hotel teachings of Mikkulaynen with the castle-related immersive teachings of Gavin, wherein the names of Disney characters are used as titles.  The motivation to do so comes from Mikkulaynen.  As quoted above, Mikkulaynen clearly teaches the use of stay options or “packages.”  It would greatly enhance the attractiveness and immersive experience of Mikkulaynen to offer the character titles of Gavin for identifying those packages.  

With regard to Claim 2, Mikkulaynen teaches a method of providing an immersive experience, the method comprising: providing the system of claim 1; allowing a plurality of guests to select a desired stay package through a plurality of means; having a welcome ceremony for the plurality of guests; and offering a plurality of events and activities for the plurality of guests.
(See at least p. 28:
“Touchpoint 3: The hotel is updated on Jack's arrival based on the GPS mark enabled with the AR platform on his mobile device. As soon as Jack enters the airport terminal he gets a personalized greeting message; it informs that the ride will be waiting for him outside. The virtual room key is automatically uploaded at this point, so he can go straight to the hotel room.”  (emphasis added)   See also numerous quotations above relating to stay packages and a plurality of events and amenities for guests.  


Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to the §101 rejection, Applicant has only addressed the rejection based on statutory categories.  The rejection based on “abstract idea” is not addressed and is maintained.
	With regard to the §103 rejection, Applicant refers only to Fig. 1 of the drawings, which is a simple flow chart.  It is respectfully submitted that the combination of Mikkulaynen and Gaving teach every aspect of this flow chart.  In particular, the following travel sequence of “Nina,” in the Mikkulaynen publication is remarkably similar to the flow chart of Fig. 1:
	
Touchpoint 1:
During the train journey Niina is checking out hotel options in case she gets selected to the second round of exam, which is scheduled on the following day. She realizes that there is a hotel right next to the campus that her favorite travel vlogger stayed at. She re- members that the vlogger endorsed the hotel for providing VR experiences.  She is ex- cited by an opportunity to experience such a new technology.

Touchpoint 2:
At the lunch break during the entrance exam, Niina gets to learn she has gotten through to the next round. From her mobile Niina is able to score a last-minute deal; she gets a De Lux room for a discounted price! She shares her preferences for the room customization, via interactive 360 video of the room.

Touchpoint 3:
Niina gets an offer to attend a movie premier that will be life streamed on the hotel’s VR platform later this evening. She already feels how relaxing it will be to stay in bed and watch a movie after such a stressful day.  She happily accepts.

Touchpoint 4:
Niina is greeted by an attentive front desk employee, who shows her how to use her mo- bile device with the headset. She is informed that she can always get a virtual support or come and ask for help.

Touchpoint 5:
Niina notices graffiti on the wall that is visible only with the AR feature of her phone.  She learns that there are many more secret memorabilia items left behind by guests; the messages can be traced back to the author and she connects with the ones that inspire her.

Touchpoint 6:
Niina is so amazed by all the personalized interactive features in the room that she keeps posting screenshots of her AR interface on her network.

Touchpoint 7:
After watching the movie, Niina spends a lot of time discovering all the possibilities that VR headset uncovers. She loves novel experiences and quickly learns how to use the ho- tel’s VR platform.

Touchpoint 8:
After finishing the second round of the exam, Niina feels she have deserved a reward. She attends a multisensory wine-testing in the afternoon. She would have totally missed if she would not be notified about the event, when she was passing by the restaurant; She got the hint because she left a review about a wine fair she attended last month.

Touchpoint 9:
Niina is in a hurry for the last train back home. She pays all the extra services at the re- 
ception by scanning her mobile device. She learned that she got a discount because posts about the stay on Nina’s social network brought 50 new followers for the hotel’s ac- count.

Touchpoint 10:
To thank her for the video review Niina made about her stay, the hotel sends her a voucher to get a discount of her first VR headset purchased from the hotel’s head set sup- plier. Now the 360 videos that she has captured in the hotel will become even more immersive.

Many of Nina’s “touchpoints” correspond directly to the flow chart of Fig. 1.  The titles of the various immersive packages are well taught by the publication to Gaving.  Applicant’s arguments with respect to Fig. 5 of Mikkulaynen does not make sense.  Applicant has not made a serious attempt to respond to the prior art.
The rejections are maintained.


Conclusion
6.	 Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. immersive hotel experiences).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	PCT Patent Publication No. WO 2013/187778 to Shaw et al.  This reference is relevant to the features of titles of hotel staff or employees.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

June 11, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691